Case 2:06-cr-20465-NGE-MKM ECF No. 3054, PageID.23177 Filed 01/13/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                Plaintiff,                                 Case No. 06-20465
  v.                                                       Honorable Nancy G. Edmunds
  GARY BALL, JR.,

                Defendant.
  _______________________________/

       ORDER GRANTING DEFENDANT’S REQUEST FOR EXTENSION OF TIME TO
       FILE A REPLY BUT DENYING HIS REQUESTS TO APPOINT COUNSEL AND
                            CORRECT THE RECORD

         Defendant Gary Ball, Jr. was convicted after a multi-week trial of being part of a

  RICO enterprise, drug trafficking, and several other offenses. He was sentenced to 30

  years imprisonment and began serving his sentence on June 6, 2011. On November 3,

  2020, Defendant filed a motion for compassionate release under 18 U.S.C.

  § 3582(c)(1)(A). (Dkt. 3035.) The matter is now before the Court on Defendant’s request

  for an extension of time to file a reply to the Government’s response brief opposing his

  motion for compassionate release. (Dkt. 3053.) Defendant also requests the appointment

  of counsel to assist with his compassionate release request (Dkts. 3053 and 3042),

  moves to correct what he calls a “clerical error”, and asks for assistance obtaining a

  transcript of a hearing that allegedly took place on March 27, 2008. (Dkt. 3007.) The

  Government opposes Defendant’s motion for compassionate release (Dkt. 3046), but has

  not filed a response regarding Defendant’s other requests. For the reasons stated below,

  the Court GRANTS Defendant’s request for an extension of time but denies his requests

  for assistance of counsel, to correct the record, and for a transcript.

                                                1
Case 2:06-cr-20465-NGE-MKM ECF No. 3054, PageID.23178 Filed 01/13/21 Page 2 of 3




         The Supreme Court has held that a prisoner’s post-conviction right to counsel

  extends only to his first appeal of right and no further. Pennsylvania v. Finley, 481 U.S.

  551, 555 (1987). The decision to appoint counsel is within the discretion of the court, and

  appointed counsel is only deemed necessary where the interests of justice or due process

  are implicated. Mira v. Marshall, 806 F.2d 636, 638 (6th Cir. 1986). Appointment of

  counsel is therefore required only if, given the difficulty of the case and the petitioner’s

  ability, the petitioner could not obtain justice without an attorney, he could not obtain a

  lawyer on his own, and the assistance of counsel would provide him with a reasonable

  chance of winning. Thirkield v. Pitcher, 199 F. Supp. 2d 637, 653 (E.D. Mich. 2002).

         Defendant has not demonstrated that appointment of counsel is appropriate in this

  case. His motion for compassionate release does not involve complex facts or legal

  doctrines that would prevent Defendant from effectively bringing the claim on his own

  behalf. Indeed, Defendant already filed a motion for compassionate release that includes

  evidence of exhaustion, his medical history, and an analysis of the 18 U.S.C. § 3553(a)

  sentencing factors. See Dkt. 3035. Therefore, his motion for appointment of counsel is

  denied. Nonetheless, it appears that mailing delays and Covid-19 restrictions have likely

  limited Defendant’s timely access to legal resources. Accordingly, Defendant’s request

  for an extension of time to file a reply brief is granted and he shall have until February 26,

  2021 to file his reply.

         As to Defendant’s motion to correct the record and his request for assistance in

  obtaining a transcript from a March 27, 2008 hearing (Dkt. 3007), the Court has no record

  of a hearing being held on that date and no transcript that meets Defendant’s request.




                                                2
Case 2:06-cr-20465-NGE-MKM ECF No. 3054, PageID.23179 Filed 01/13/21 Page 3 of 3




        For these reasons, Defendant’s motion for extension of time and for the appointment

  of counsel [3053] is GRANTED IN PART (extension) AND DENIED IN PART (appointment

  of counsel). Defendants motions to appoint counsel [3042] and correct the docket [3007]

  are DENIED.

        SO ORDERED.

                                   s/ Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge

  Dated: January 13, 2021


  I hereby certify that a copy of the foregoing document was served upon counsel of record
  on January 13, 2021, by electronic and/or ordinary mail.

                                   s/ Lisa Bartlett
                                   Case Manager




                                             3
